DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the word ‘COMPONENT’ should be removed from the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
In paragraph 033 of the specification, the term ‘computer-readable medium’ is defined as an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, device or propagation medium.  Under the broadest reasonable interpretation (BRI), the claim limitation: ‘…computer-readable medium... ’ covers forms of transitory propagating signals per se, and therefore would not be patent-eligible.
The claim may be amended by adding ‘non-transitory’ to the claim language.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Appl. Publ. No. 2017/0237491 by Mutalik et al, hereinafter Mutalik.
Regarding claim 1, Mutalik discloses a method comprising:
canceling, by a first ringing suppressor (i.e. diplex filter; paragraph: 0224; Fig. 38: 208; i.e. Diplex filter replaced; Fig. 39, 218) in a first branch of an amplifier (Fig. 38, 200; paragraph: 0049; Fig. 39, 210; paragraph: 0050), interference from a second branch of the amplifier using a transmitted signal (i.e. downstream signal) from the second branch as a reference (paragraphs: 0232, 0233); and
canceling, by the first ringing suppressor in the first branch of the amplifier, echo interference from the first branch of the amplifier using an output of the first ringing suppressor in the first branch as a reference (i.e. upstream signal from reverse amplifier in 207 of Fig. 38; 
Regarding claim 2, please see paragraphs: 0211, 0224, 0232 in Mutalik.
Regarding claim 3, the method of claim 1, Mutalik further comprising: 
canceling, by a second ringing suppressor (i.e. diplex filter; paragraph: 0224; Fig. 38: 204; i.e. ONU (Optical Network Unit); paragraph: 0211; Fig. 39, 214) in the second branch of the amplifier (Fig. 38, 200; paragraph: 0049; Fig. 39, 210; paragraph: 0050), interference from the first branch of the amplifier using a transmitted signal (i.e. upstream signal) from the first branch as a reference (paragraphs: 0232, 0233); and
canceling, by the second ringing suppressor in the second branch of the amplifier, echo interference from the second branch of the amplifier using an output of the second ringing suppressor in the second branch as a reference (i.e. downstream signal from reverse amplifier in 204 of Fig. 38; paragraph: 0232).
Regarding claim 4, please see paragraphs: 0234-0239 in Mutalik.
Regarding claim 5, please see paragraphs: 0211, 0224, 0232 in Mutalik.
Regarding claims 6 and 7, please see paragraphs: 0211, 0224, 0232-0233 in Mutalik.
Regarding claims 8 and 9, please see paragraphs: 0232-0233 in Mutalik.
Regarding claim 10, please see paragraphs: 0211, 0225, 0227 in Mutalik.

Regarding claims 11 and 16, Mutalik discloses 
an apparatus (paragraphs: 0286-0291) comprising:
a computer-readable medium (paragraphs: 0286-0291) that stores a set of instructions which when executed perform a method comprising:
a first ringing suppressor (i.e. diplex filter; paragraph: 0224; Fig. 38: 208; i.e. Diplex filter replaced; Fig. 39, 218) in a first branch of an amplifier (Fig. 38, 200; paragraph: 0049; Fig. 39, 210; paragraph: 0050), the first ringing suppressor configured to:
cancel interference from a second branch of the amplifier using a transmitted signal (i.e. downstream signal) from the second branch as a reference (paragraphs: 0232, 0233), and
cancel echo interference from the first branch of the amplifier using an output of the first ringing suppressor in the first branch as a reference (i.e. upstream signal from reverse amplifier in 207 of Fig. 38; paragraph: 0232; i.e. upstream signal from a reverse amplifier in 217 of Fig. 39; paragraph: 0233); and 
a second ringing suppressor (i.e. diplex filter; paragraph: 0224; Fig. 38: 204; i.e. ONU (Optical Network Unit); paragraph: 0211; Fig. 39, 214) in the second branch of the amplifier (Fig. 38, 200; paragraph: 0049; Fig. 39, 210; paragraph: 0050), the second ringing suppressor configured to:

cancel echo interference from the second branch of the amplifier using an output of the second ringing suppressor in the second branch as a reference (i.e. downstream signal from reverse amplifier in 204 of Fig. 38; paragraph: 0232).
Regarding claims 12, and 17, please see paragraphs: 0234-0239 in Mutalik.
Regarding claims 13, 14, 18, and 19, please see paragraphs: 0232-0233 in Mutalik.
Regarding claims 15, and 20, please see paragraphs: 0211, 0225, 0227 in Mutalik.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/LISA HASHEM/            Primary Examiner, Art Unit 2653